DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 12/18/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, 18-21, 22, 25-28 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2021/0264167 A1).

Consider claims 1 and 22, Chen discloses an apparatus for image processing, the apparatus comprising: 
a memory; (paragraph 38) and 
one or more processors coupled to the memory and configured to: (paragraph 38)
receive an image of an environment captured by an image sensor, wherein the image depicts at least a static portion (paragraphs 27, 39, 41; for example roadway) of the environment and a dynamic object (figure 2A, vehicle 202) in the environment; (figure 3, step 302; receiving images associated with a surrounding environment of the ego vehicle)
identify a portion of the image that includes a depiction of the dynamic object; (paragraph 33; As shown, in FIG. 2A and an overhead view of the driving scene in FIG. 2B, the driving scene may include dynamic objects 202-208 that are configured as additional vehicles that are located ahead of the ego vehicle 102 and adjacent to the ego vehicle 102)
generate a masked image at least by masking the portion of the image that includes the depiction of the dynamic object; (figure 3, step 306; implementing a mask on each of the dynamic objects)
identify one or more features in the masked image; and (paragraph 45; dynamic object features)
track the one or more features between the masked image and one or more additional images of the environment. (figure 3, step 304; detecting and tracking dynamic objects within a driving scene of the ego vehicle)

Consider claims 8 and 25, Chen discloses the claimed invention wherein, to identify the portion of the image that includes the depiction of the dynamic object, the one or more processors are configured to: analyze each pixel of a plurality of pixels corresponding to the image to identify a subset of the plurality of pixels that depicts at least a portion of the dynamic object. (paragraphs 52-54; The object masking module 124 may be configured to utilize the neural network 108 to execute machine learning/deep learning processing to provide a one-channel binary mask on subsets of pixels of the image frame that are encapsulated within each of the bounding boxes that include each of the dynamic objects located within the driving scene.)

Consider claims 9 and 26, Chen discloses the claimed invention wherein, to identify the portion of the image that includes the depiction of the dynamic object, the one or more processors are configured to identify a bounding box occupying a polygonal region of the image, wherein the depiction of the dynamic object is at least partially included within the bounding box. (paragraph 45; bounding box around each of the portions of each image frame that includes the dynamic objects)

Consider claims 10 and 27, Chen discloses the claimed invention wherein, to identify the portion of the image that includes the depiction of the dynamic object, the one or more processors are configured to analyze each pixel of a plurality of pixels within the bounding box to identify a subset of the plurality of pixels within the bounding box that each depict a portion of the dynamic object. (paragraphs 52-54)

Consider claim 11, Chen discloses the claimed invention wherein, to identify the bounding box, the one or more processors are configured to use at least a first trained neural network; and wherein, to identify the subset of the plurality of pixels, the one or more processors are configured to use at least a second trained neural network. (paragraphs 28, 44-45 and 52)

Consider claims 12 and 28, Chen discloses the claimed invention wherein, to identify the portion of the image that includes the depiction of the dynamic object, the one or more processors are configured to: identify, using at least a first trained neural network, that the image includes the depiction of the dynamic object, and identify, using at least a second trained neural network in response to identification that the image includes the depiction of the dynamic object, the portion of the image that includes the depiction of the dynamic object.  (paragraphs 28, 44-45 and 52; The neural network 108 may thereby may divide a region of interest of the image frame associated with each of the dynamic objects into equal sizes boxes to apply bilinear interpolation with respect to them to determine dynamic object features.)

Consider claim 18, Chen discloses the claimed invention wherein the one or more features are in the static portion of the environment.  (figures 2A; paragraphs 27, 39, 41, 44; update object features at a time t)

Consider claims 19 and 30, Chen discloses the claimed invention wherein the static portion of the environment is static relative to a position of the image sensor during capture of the image, wherein the dynamic object moves relative to a position of the image sensor during capture of the image.  (paragraph 41)

Consider claim 20, Chen discloses the claimed invention wherein the apparatus is one of a mobile device, a wireless communication device, a robot, a vehicle, a head-mounted display, and a camera.  (abstract)

Consider claim 21, Chen discloses the claimed invention wherein further comprising: the image sensor.  (abstract)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nehmadi (US 2021/0129868 A1).

Consider claims 2 and 23, Chen discloses the claimed invention wherein determining a location of a first feature of the one or more features based on tracking of the one or more features between the masked image and the one or more additional images of the environment; (paragraphs 27-28; Upon detecting and tracking each of the dynamic objects, the causality identification application 106 may be configured to implement a mask to electronically remove each of the dynamic objects captured within the images).
Chen fails to disclose updating a map of the environment based on the location of the first feature.
In related art, Nehmadi discloses updating a map of the environment based on the location of the first feature.  (paragraphs 295-299; Map Updating)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nehmadi into the teachings of Chen for an improved driver aid system that reduces the load imposed on human drivers.  

Consider claim 3, Chen, as modified by Nehmadi, discloses the claimed invention wherein to update the map of the environment based on the location, the one or more processors are configured to add the location of the first feature to the map.  (paragraphs 297-298, removing/adding POIs)

Consider claim 4, Chen, as modified by Nehmadi, discloses the claimed invention wherein, to update the map of the environment based on the location, the one or more processors are configured to modify a prior location of the first feature in the map based on the location of the first feature.  (paragraphs 297-298)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang (US 2021/0097296 A1).

Consider claim 17, Chen discloses the claimed invention except for wherein the dynamic object is a person, and wherein, to identify the portion of the image that includes the depiction of the dynamic object, the one or more processors are configured to identify a depiction of a face of the person using facial detection.
In related art, Wang discloses identifying the portion of the image that includes the depiction of the dynamic object, the one or more processors are configured to identify a depiction of a face of the person using facial detection.  (abstract; paragraph 60)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wang into the teachings of Chen to effectively improve statistics efficiency and save human resources.


Allowable Subject Matter
Claims 5-7, 13-16, 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Divakaran (US 9,904,852 B2) is relevant prior art not applied in the rejection(s) above.  Divakaran discloses a system for object detection and tracking includes technologies to, among other things, detect and track moving objects, such as pedestrians and/or vehicles, in a real-world environment, handle static and dynamic occlusions, and continue tracking moving objects across the fields of view of multiple different cameras.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665